DETAILED ACTION
	This is a final Office Action on the merits for application 16/924,637. Receipt of the amendments and arguments filed on 05/13/2021 is acknowledged.
Claims 1, 3-7, 9-14, and 16-19 are pending.
Claims 2, 8, and 15 are cancelled.
Claims 1, 3-7, 9-14, and 16-19 are examined.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 9, 10, 12-14, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foral (U.S. Patent 8,813,451).
Regarding claim 1, Foral discloses a clip (#100; figure 5) for assembling prefabricated wall panels, comprising:
a flange (#102) having a plurality of holes (#103), the flange having a first edge (the top edge of figure 5D) and a second edge (the bottom edge of figure 5D), the 
a web (#104) that is perpendicular to the flange (see figure 5 and col. 5, ll. 53-67, where paragraph 35 of the present specification discloses that “perpendicular” is considered to cover “approximately 90 degrees” and does not require exactly 90 degrees between such elements), wherein a first edge of the web (the left edge of figure 5D) is connected to the first edge of the flange (the top edge of figure 5D); and
a bevel (#106), wherein a first edge (the right edge of figures 5A and 5D) of the bevel is connected to the second edge of the flange (see figure 5D), wherein an angle between the flange an the bevel is obtuse (see col. 5, ll. 53-67), and wherein a second edge of the bevel is a free edge (see figure 5A from Foral below, where the bevel comprises of a plurality of edges and either of such possible second edges can be considered a free, second edge of the bevel), the second edge of the bevel being opposite to the first edge of the bevel (see figure 5A, where the first and second edges of the bevel are on opposite sides of the bevel).

    PNG
    media_image1.png
    553
    663
    media_image1.png
    Greyscale

Figure 5A from Foral
Regarding claim 3, Foral discloses the web is located on a first side of the flange (the top side of figure 5D), wherein the bevel is located on a second side of the flange (the bottom side of figure 5D), the second side being opposite to the first side (see figure 5D), and wherein a second edge of the web is a free edge (the right edge of the web #104 of figures 5A and 5D is free), the second edge of the web being opposite to the first edge of the web (see figure 5A).
Regarding claim 5, Foral discloses the plurality of holes comprises at least 3 holes (see figure 5A).
Regarding claim 6, Foral discloses a kit for assembling prefabricated wall panels, comprising:
a plurality of clips (#100), each of the plurality of clips including:
a flange (#102) having a plurality of holes (#103), the flange having a first edge (the top edge of figure 5D) and a second edge (the bottom edge of figure 5D), the second edge of the flange being opposite to the first edge of the flange (see figure 5D);
a web (#104) that is perpendicular to the flange (see figure 5 and col. 5, ll. 53-67, where paragraph 35 of the present specification discloses that “perpendicular” is considered to cover “approximately 90 degrees” and not require exactly 90 degrees between such elements), wherein a first edge of the web (the left edge of figure 5A) is connected to the first edge of the flange (the top edge of figure 5D); and
a bevel (#106), wherein a first edge (the right edge of figures 5A and 5D) of the bevel is connected to the second edge of the flange (see figure 5D), wherein an angle between the flange an the bevel is obtuse (see col. 5, ll. 53-67), and wherein a second edge of the bevel is a free edge (see figure 5A from Foral above, where the bevel comprises of a plurality of edges and either of such possible second edges can be considered a free, second edge of the bevel), the second edge of the bevel being opposite to the first edge of the bevel (see figure 5A, where the first and second edges of the bevel are on opposite sides of the bevel);
a plurality of prefabricated wall panels (#130),
wherein each side of the plurality of fabricated wall panels is configured to form a side-lap joint and at least a tongue and groove joint upon assembly (see figure 4, where each panel comprises of a tongue #134a and groove #134b and the ship lap joint formed by such a tongue and groove).
Regarding claim 7, Foral discloses each of the plurality of clips is configured so that the web is adjacent to an edge surface (the topmost edge of the tongue #134a as depicted in figure 4) of the ship-lap joint when the flange is in place on a cheek surface of the side-lap joint (see figure 4, where the web is adjacent the edge surface and the flange is on the vertical right cheek surface of the tongue #134a).
Regarding claim 9, Foral discloses each of the plurality of clips is configured so that the bevel does not interfere with a shoulder surface of the ship-lap joint or a tongue of the tongue and groove upon assembly (see figure 4, where the bevel #106 does not interfere with the tongue and groove #134A/B of the assembly).
Regarding claim 10, Foral discloses the web is located on a first side of the flange (the top side of figure 5D), wherein the bevel is located on a second side of the flange (the bottom side of figure 5D), the second side being opposite to the first side (see figure 5D), and wherein a second edge of the web is a free edge (the right edge of the web #104 of figures 5A and 5D is free), the second edge of the web being opposite to the first edge of the web (see figure 5A).
Regarding claim 12, Foral discloses the plurality of holes comprises at least 3 holes (see figure 5).
Regarding claim 13, Foral discloses a method for assembling prefabricated wall panels to a building structure, comprising:
placing a clip (#100) on a cheek surface (the vertical, right side surface of the tongue #134a of figure 4) of a side-lap joint (the joint as depicted in figure 4) of a prefabricated wall panel (#130A), wherein the clip includes:
a flange (#102) having a plurality of holes (#103), the flange having a first edge (the top edge of figure 5D) and a second edge (the bottom edge of figure 5D), the second edge of the flange being opposite to the first edge of the flange (see figure 5D);
a web (#104) that is perpendicular to the flange (see figure 5 and col. 5, ll. 53-67, where paragraph 35 of the present specification discloses that “perpendicular” is considered to cover “approximately 90 degrees” and not require exactly 90 degrees between such elements), wherein a first edge of the web (the left edge of figure 5A) is connected to the first edge of the flange (the top edge of figure 5D); and
a bevel (#106), wherein a first edge (the right edge of figures 5A and 5D) of the bevel is connected to the second edge of the flange (see figure 5D), wherein an angle between the flange an the bevel is obtuse (see col. 5, ll. 53-67), and wherein a second edge of the bevel is a free edge (see figure 5A from Foral above, where the bevel comprises of a plurality of edges and either of such possible second edges can be considered a free, second edge of the bevel), the second edge of the bevel being opposite to the first edge of the bevel (see figure 5A, where the first and second edges of the bevel are on opposite sides of the bevel);
threading a plurality of fasteners (#107) through the prefabricated wall panel to clamp an edge of the prefabricated wall panel between the clip and the building structure (#109; see figure 4); and
vertically sliding another prefabricated wall panel (#130B; see figure 4, where the panels are to form a vertical wall and thus the second panel #130B would be moved vertically into place in order to form such a wall) to abut against the cheek surface of 
forming at least one tongue (#134A) and groove (#34B) joint between a side of the prefabricated wall panel and an adjacent side of the other prefabricated wall panel (see figure 4).
Regarding claim 14, Foral discloses each of the plurality of clips is configured so that the web is adjacent to an edge surface (the topmost, edge surface of the tongue #134a of figure 4) of the ship-lap joint when the flange is in place on the cheek surface of the side-lap joint (see figure 4, where the web is adjacent the edge surface and the flange is on the cheek surface).
Regarding claim 16, Foral discloses the bevel does not interfere with a shoulder surface of the ship-lap joint or a tongue of the tongue and groove upon assembly (see figure 4, where the bevel #106 does not interfere with the tongue #134A/B of the assembly).
Regarding claim 17, Foral discloses the web is located on a first side of the flange (the top side of figure 5D), wherein the bevel is located on a second side of the flange (the bottom side of figure 5D), the second side being opposite to the first side (see figure 5D), wherein the web extends inwardly toward the building structure upon assembly (see figure 4, where the web #104 extends inwardly of the clip toward the building structure #109), and wherein a second edge of the web is a free edge (the right edge of the web #104 of figures 5A and 5D is free), the second edge of the web being opposite to the first edge of the web (see figure 5A).
Regarding claim 19, Foral discloses the plurality of holes comprises at least 3 holes (see figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer (U.S. Patent 6,253,511) in view of Anderson et al. (U.S. Patent 4,184,301).
Regarding claim 1, Boyer discloses a clip (#56; figure 3) for assembling prefabricated wall panels, comprising:
a flange (#64) having a hole (the hole which fastener #58 extends through), the flange having a first edge (the bottom edge of figure 3) and a second edge (the top edge of figure 3), the second edge of the flange being opposite to the first edge of the flange (see figure 3); and
a bevel (#62), wherein a first edge (the bottom edge of figure 3) of the bevel is connected to the second edge of the flange (see figure 3), wherein an angle between the flange and the bevel is obtuse (the right, inner angle of figure 3), and wherein a second edge of the bevel is a free edge (the top edge of figure 3 is a free 
However, Boyer does not disclose the clip comprises of a web perpendicular to the flange and extending from the first edge therefrom. It is highly well known in the art, as evidenced by Anderson et al., that a clip #32 used to attach wall panels to one another can be constructed with a flange #36 and a web #44 extending perpendicularly from an edge of the flange in order to engage a recess formed within an edge of the wall panel in order to increase the mechanical connection between the panel and the clip. Therefore, it would have been obvious to have provided the first edge of the flange of the clip of Boyer to comprise of a web that extends perpendicularly therefrom, as taught in Anderson et al., in order to increase the mechanical connection between the clip and panel.
Furthermore, Boyer does not specifically disclose the use of a plurality of holes on the flange. However, it is highly well known in the art, as evidenced by Anderson et al., that a plurality of holes can be provided on the flange of a wall panel clip in order to increase the connection strength between the clip and supporting structure. Therefore, it would have been obvious to have provided the flange of Boyer with a plurality of holes, as taught in Anderson et al., in order to increase the connection strength between the clip and the support structure.
Regarding claim 3, Boyer in view of Anderson et al. render obvious the web is located on a first side of the flange (the side of the flange of Boyer and Anderson et al. opposite the bevel), wherein the bevel is located on a second side of the flange (the side which the bevel is located on), the second side being opposite to the first side (see 
Regarding claims 4, Boyer depicts the bevel #62 extends at an obtuse angle from the flange in order to penetrate into the foam of the panel for strength purposes but does not positively define such an angle is approximately 135 degrees. However, it would have been obvious to a person of ordinary skill in the art to have optimized the angle of the bevel relative to the flange to be approximately 135 in order to provide an angle at which the bevel can provide a proper balance between penetration and support/strengthening, in order to allow the bevel to be inserted within tongues of specific shapes and sizes, and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding claim 5, Boyer in view of Anderson et al. render obvious the plurality of holes comprises at least 3 holes (Anderson et al. disclose the use of three holes, where it would have been obvious to have provided three holes within the flange of Boyer for increased connection strength purposes.).
Regarding claim 6, Boyer discloses a kit for assembling prefabricated wall panels, comprising:
a plurality of clips (#56), each of the plurality of clips including:
a flange (#64) having a hole (the hole which fastener #58 extends through), the flange having a first edge (the bottom edge of figure 3) and a 
a bevel (#62), wherein a first edge (the bottom edge of figure 3) of the bevel is connected to the second edge of the flange (see figure 3), wherein an angle between the flange and the bevel is obtuse (see figure 3), and wherein a second edge of the bevel is a free edge (the top edge of figure 3 is a free edge), the second edge of the bevel being opposite to the first edge of the bevel (see figure 3).
a plurality of prefabricated wall panels (#14),
wherein each side of the plurality of fabricated wall panels is configured to form a side-lap joint and at least a tongue and groove joint upon assembly (see figure 3, where each panel comprises of tongue #34 and grooves #38 and the ship lap joint formed by such a tongue and groove).
However, Boyer does not disclose the clip comprises of a web perpendicular to the flange and extending from the first edge therefrom. It is highly well known in the art, as evidenced by Anderson et al., that a clip #32 used to attach wall panels to one another can be constructed with a flange #36 and a web #44 extending perpendicularly from an edge of the flange in order to engage a recess formed within an edge of the wall panel in order to increase the mechanical connection between the panel and the clip. Therefore, it would have been obvious to have provided the first edge of the flange of the clip of Boyer to comprise of a web that extends perpendicularly therefrom, as taught in Anderson et al., in order to increase the mechanical connection between the clip and panel.

Regarding claim 7, Boyer in view of Anderson et al. render obvious each of the plurality of clips is configured so that the web is adjacent to an edge surface (the edge surface #45 as depicted in figure 6 of Anderson et al., which would be provided within Boyer for greater mechanical strength purposes) of the ship-lap joint when the flange is in place on a cheek surface (Boyer; #36) of the side-lap joint (see figure 3 of Boyer).
Regarding claim 9, Boyer in view of Anderson et al. render obvious each of the plurality of clips is configured so that the bevel does not interfere with a shoulder surface of the ship-lap joint or a tongue of the tongue and groove upon assembly (see figure 3 of Boyer, where the bevel #62 does not interfere with the tongue #36 of the assembly).
Regarding claim 10, Boyer in view of Anderson et al. render obvious the web is located on a first side of the flange (the side of the flange of Boyer and Anderson et al. opposite the bevel), wherein the bevel is located on a second side of the flange (the side which the bevel is located on), the second side being opposite to the first side (see figure 3 of Boyer), and wherein a second edge of the web is a free edge (see figure 5 of Anderson et al., where the bottom edge of the web is a free edge), the second edge of 
Regarding claims 11, Boyer depicts the bevel #62 extends at an obtuse angle from the flange in order to penetrate into the foam of the panel for strength purposes but does not positively define such an angle is approximately 135 degrees. However, it would have been obvious to a person of ordinary skill in the art to have optimized the angle of the bevel relative to the flange to be approximately 135 in order to provide an angle at which the bevel can provide a proper balance between penetration and support/strengthening, in order to allow the bevel to be inserted within tongues of specific shapes and sizes, and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding claim 12, Boyer in view of Anderson et al. render obvious the plurality of holes comprises at least 3 holes (Anderson et al. disclose the use of three holes, where it would have been obvious to have provided three holes within the flange of Boyer for increased connection strength purposes).
Regarding claim 13, Boyer discloses a method for assembling prefabricated wall panels to a building structure, comprising:
placing a clip (#56) on a cheek surface (#46) of a side-lap joint (the joint as depicted in figure 3) of a prefabricated wall panel (#14B), wherein the clip includes:
a flange (#64) having a hole (the hole which fastener #58 extends through), the flange having a first edge (the bottom edge of figure 3) and a second edge (the top 
a bevel (#62), wherein a first edge (the bottom edge of figure 3) of the bevel is connected to the second edge of the flange (see figure 3), wherein an angle between the flange and the bevel is obtuse (see figure 3), and wherein a second edge of the bevel is a free edge (the top edge of figure 3 is a free edge), the second edge of the bevel being opposite to the first edge of the bevel (see figure 3).
threading a fastener (#58) through the prefabricated wall panel to clamp an edge of the prefabricated wall panel between the clip and the building structure (#70; see figure 3); and
vertically sliding another prefabricated wall panel (#14A; see figure 3, where the panels are to form a wall and thus the second panel #14A would be moved vertically into place in order to form such a vertical wall) to abut against the cheek surface of the side-lap joint (see figure 3); and
forming at least one tongue (#34B) and groove (#38A) joint between a side of the prefabricated wall panel and an adjacent side of the other prefabricated wall panel (see figure 3).
However, Boyer does not disclose the clip comprises of a web perpendicular to the flange and extending from the first edge therefrom. It is highly well known in the art, as evidenced by Anderson et al., that a clip #32 used to attach wall panels to one another can be constructed with a flange #36 and a web #44 extending perpendicularly from an edge of the flange in order to engage a recess formed within an edge of the 
Furthermore, Boyer does not specifically disclose the use of a plurality of holes on the flange. However, it is highly well known in the art, as evidenced by Anderson et al., that a plurality of holes can be provided on the flange of a wall panel clip in order to increase the connection strength between the clip and supporting structure. Therefore, it would have been obvious to have provided the flange of Boyer with a plurality of holes, as taught in Anderson et al., in order to increase the connection strength between the clip and the support structure.
Regarding claim 14, Boyer in view of Anderson et al. render obvious each of the plurality of clips is configured so that the web is adjacent to an edge surface (the edge surface #45 as depicted in figure 6 of Anderson et al., which would be provided within Boyer for greater mechanical strength purposes) of the ship-lap joint when the flange is in place on the cheek surface (Boyer; #36) of the side-lap joint (see figure 3 of Boyer).
Regarding claim 16, Boyer in view of Anderson et al. render obvious the bevel does not interfere with a shoulder surface of the ship-lap joint or a tongue of the tongue and groove upon assembly (see figure 3 of Boyer, where the bevel #62 does not interfere with the tongue #36 of the assembly).
Regarding claim 17, Boyer in view of Anderson et al. render obvious the web is located on a first side of the flange (the side of the flange of Boyer and Anderson et al. 
Regarding claims 18, Boyer depicts the bevel #62 extends at an obtuse angle from the flange in order to penetrate into the foam of the panel for strength purposes but does not positively define such an angle is approximately 135 degrees. However, it would have been obvious to a person of ordinary skill in the art to have optimized the angle of the bevel relative to the flange to be approximately 135 in order to provide an angle at which the bevel can provide a proper balance between penetration and support/strengthening, in order to allow the bevel to be inserted within tongues of specific shapes and sizes, and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding claim 19, Boyer in view of Anderson et al. render obvious the plurality of holes comprises at least 3 holes (Anderson et al. disclose the use of three holes, where it would have been obvious to have provided three holes within the flange of Boyer for increased connection strength purposes).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foral in view of King et al. (U.S. Patent 5,040,348).
Regarding claims 4, 11, and 18, Foral discloses the bevel extends at an obtuse angle from the flange in order to conform the flange and bevel to the shape of the tongue and groove connection between the panels but does not positively define such an angle is approximately 135 degrees. However, it is highly well known in the art, as evidenced by King et al., that such tongue and groove connections between wall panels can be constructed so as to have obtuse angles so as to extend between 135 degrees and 170 degrees. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the angle between the bevel and the flange to be 135 degrees, as taught in King et al., in order to allow the clip to sit flush against the surfaces of the tongue and groove connections between wall panels when tongue and groove angles of 135 degrees are used and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Foral does not disclose the bevel comprises of a second edge that is a free edge, as depicted above in figure 5A from Foral, the bevel comprises of multiple edges, where two of such edges extend parallel and opposite to the first edge and are free edges. Furthermore, there is nothing in the claims that preclude element #108 from being considered part of the bevel, where such 
Applicant’s arguments with respect to the Anderson et al. rejections are considered moot since the amendments to the claims required a different rejection and primary reference to meet such limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635